Plaintiff brought suit to recover damages to his automobile as a result of colliding with a horse owned by the defendant. The trial resulted in a judgment for defendant in the Middlesex County District Court.
The facts are that the plaintiff was driving his car along a forty foot wide highway at about 1 A.M. at thirty to thirty-five miles per hour when the defendant's horse suddenly came from the bushes to plaintiff's right. The plaintiff first saw the horse some fifteen or twenty feet in front of his car, applied the brakes, swerved to the left and after striking the horse went about seventy-five feet before coming to a stop. At 7 P.M. the previous evening, the defendant, after feeding and watering the horse, put him in a stall, put two 2 x 4 bars across the entrance to the stall, inserting the ends in angle irons attached to each side of the stall, closed and latched the stable door, closed the gate leading to the stable and locked the gate of the iron fence which encloses the stable.
From the evidence the court could find that the measures taken by the defendant were those of a reasonably prudent person, bearing in mind that the animal had never displayed any vicious tendencies or previously broken out of its stall. We will not disturb such a finding of fact.
The judgment under appeal is affirmed. *Page 202